       Case 3:21-cv-00029-DPM Document 4 Filed 02/02/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION
GARY LEON WEBSTER                                           PLAINTIFF
ADC #114018
v.                      No. 3:21-cv-29-DPM
GARY NUPP, Managing Supervisor,
Rescue Mission                                           DEFENDANT

                            JUDGMENT
     Webster's complaint is dismissed without prejudice.



                                       D .P. Marshall Jr.
                                       United States District Judge
